DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 29 January 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended Claim 1, and canceled Claim 11. Claims 1-10 and 12-20 remain pending in the application. 

Response to Arguments
Drawing Objections: In light of the cancellation of Claim 11, the drawing objection is withdrawn.  


Applicant’s arguments, see pages 7-12, filed 29 January 2022, with respect to the previous rejection(s) of claim(s) 1 -20, under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant’s amendments to apparatus Claim 1 (“…the internal pump is used to…” and “…the evaporator is used to…”) are statements of intended use and are not given patentable weight per MPEP 2114.  Therefore, the claim amendments do not overcome the previous rejections under USC 103, since the prior art discloses both an internal pump and an evaporator.



a) one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
b) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In the following paragraphs, Examiner addresses each of Applicant’s arguments in light of the rationale above.

Applicant argues (pg 8) that “those skilled in the art will have no incentive to combine the disclosure of Leitch with the disclosure of Bernhardt” since Leitch teaches an apparatus for “liquid carbon dioxide”, and Bernhardt teaches an apparatus for “liquified natural gas”.  Examiner respectfully disagrees, noting that both teachings are apparatuses for gases at cryogenic temperatures, and would therefore be considered as analogous to one of ordinary skill in the art.  Examiner further notes the Bernhardt’s teachings are not directed solely to “liquified natural gas” as Applicant argues (see para 2, “The present invention relates to a facility for storing and cooling a liquefied gas, for example, a liquefied natural gas.”)
Applicant further argues (pgs 8-9, item 1) that the “technical solutions” of Leitch and Bernhardt differ, and therefore Examiner’s reliance on the internal pump of Bernhardt in combination with the teachings of Leitch amount to impermissible hindsight.  Examiner respectfully disagrees, noting:

- Applicant discloses (Specification, pg 6) “The internal pump 2 of the present disclosure is not limited to the immersed pump or the self-priming pump, and may be other types of pumps that are suitable for being mounted inside the storage tank 1 and are used for pumping the cryogenic liquid.”  
- Applicant additionally discloses (Specification, pg 6) “The liquid discharge line 11 connected to the internal pump 2 extends upward through the storage tank 1 and is in communication with an upstream end of the evaporator 3.”
The teachings of Bernhardt’s pump 22 as previously explained by Examiner exactly satisfy (and anticipate) Applicant’s claimed disclosures.  Examiner further contends that the use of a pump to pump a liquid out of a tank is extremely well known (and is the definitive purpose of a pump); Bernhardt’s example of an internal pump in communication with an evaporator is just one of many known disclosures.
 Examiner further contends that the intended uses (see MPEP 2114) of the evaporators of in Leitch and Bernhardt (cooling vapor vs heating liquid) are irrelevant to the fact that Bernhardt teaches an internal pump in a manner that anticipates Applicant’s claim.  The rejections therefore are upheld.
Applicant further argues (pg 9, item 2) that the cooling circuit 10 of the Bernhardt does not correspond to the evaporator and the heat exchanger in the present application.  Examiner contends this argument is spurious based on the rationale presented above.
Applicant further traverses (pg 10, item 3) Examiner’s reliance on the combination of Leitch, Sicherman, and Bernhardt to teach an internal pump within an underground cryogenic storage tank.  At pg 10, Applicant appears to further rely on Specification paragraph [0058] as evidence of novelty.  
most of the cryogenic pumps on the market at present are disposed of outside the storage tank.”  Examiner regards this disclosure of Applicant as an admission that at least some cryogenic pumps on the market at present are disposed inside the storage tank, and therefore the claimed technology is known.  Examiner further notes that Applicant has not disclosed any specific details (novel or otherwise) of said pump, nor does Applicant claim a new, novel pump that is an improvement over the state of the art.  
Therefore, since Examiner’s reliance on Sicherman is only with regards to underground cryogenic storage (which is also widely known and commercially available prior to the effective filing date of Applicant’s claimed invention), Examiner contends that the combination of Leitch, Sicherman, and Bernhardt to teach an internal pump within an underground cryogenic storage tank is proper, and the rejections are upheld.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leitch (US 6,889,508) in view of Sicherman (US 6,470,690), and in further view of Bernhardt (US 2019/0257475)
Regarding Claim 1,  Applicant’s present amendments to apparatus Claim 1 (“…the internal pump is used to…” and “…the evaporator is used to…”) are statements of intended use and are not given patentable weight per MPEP 2114.
Further regarding Claim 1, Leitch discloses a system for managing a pressure in a cryogenic liquid storage tank, wherein the system comprises: a storage tank (10), which is used for containing cryogenic liquid (Col 1, lines 44-46), has a head space for containing vapor (Examiner's annotations, and Col 3, lines 37-48) above the cryogenic liquid therein.
	Leitch additionally discloses an evaporator (17), a downstream end (Examiner’s annotations) which is in communication with the head space.

    PNG
    media_image1.png
    844
    1007
    media_image1.png
    Greyscale

	Further regarding Claim 1,  Leitch teaches the claimed invention, but does not explicitly state that the storage tank is buried underground.  However, Examiner takes Official Notice that it is underground cryogenic tank storage is very well known and was in commercial use prior to the effective filing date of the claimed invention, as per the example provided by Sicherman (Col 6, lines, 2-4:  “For example, the storage tank may be above -ground and below-ground storage cylinders”).
	Further regarding Claim 1, Leitch as modified above is silent on a system comprising an internal pump, which is located in the storage tank, wherein an inlet of the internal pump is located below a liquid level of the cryogenic liquid.  Bernhardt, however teaches a system for managing a pressure in a 


    PNG
    media_image2.png
    843
    666
    media_image2.png
    Greyscale



	Further regarding Claim 1,  Examiner recognizes Bernhardt’s stated purpose of managing ullage pressure (para 6) is accomplished by cooling headspace vapor (para 10) via heat exchange in a separate cooling circuit (para 12).  This concept is the same as Applicant’s disclosure of managing a pressure in an underground cryogenic liquid storage tank (Specification, “Summary”) via a heat exchanger, “preferably replaced with coolant, a cooler, cold water or a para-ortho reactor” (pg 3).
	Further regarding Claim 1,  Leitch as modified above therefore teaches a system for managing a pressure in an underground cryogenic liquid storage tank, wherein the system (additionally) comprises:
	an evaporator (Leitch, 17), provided with an upstream end which is in communication with a discharge end of the internal pump (Bernhardt, 22) via a liquid discharge line (Bernhardt, Fig 1, Examiner’s annotations) and a downstream end (Bernhardt, Examiner's annotations) which is in communication with the head space (Bernhardt, Fig 1, item 20 and Examiner's annotations) via a vapor delivery line (Bernhardt, para 76, "The injection component comprises a return pipe that connects the cooling device (outside the tank) to the inside of the tank 4 and comprises the injection component 20").
	Further regarding Claim 1,  Leitch additionally discloses a control valve (12), a vapor delivery line (16), and a flow limiter (15) upstream or downstream of the control valve (Fig 1), in addition to the aforementioned tank (10), vapor headspace (Examiner’s annotations), evaporator (17) and downstream end (Examiner’s annotations).  Examiner recognizes that the control valve and flow limiter as taught by 
	However, it would have been obvious before the effective filing date of the claimed invention to duplicate the control valve and flow limiter, and place them on the vapor delivery line in between the evaporator and downstream end, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the presence of an additional control valve, filter, and flow limiter placed on the vapor deliver line in between the evaporator and downstream end does not yield any other result other than the predictable result of increasing the amount of control and filtration of the system. (see MPEP 2144.04).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Further regarding Claim 1,  Leitch as modified above therefore teaches a system for managing a pressure in an underground cryogenic liquid storage tank, wherein the system (additionally) comprises:
	a control valve (Leitch, 12), which is disposed on the vapor delivery line (Leitch and/or Bernhardt, Examiner’s annotations) downstream of the evaporator (Leitch, 17 and/or Bernhard, 16); and
	a flow limiter (Leitch, 15), which is disposed on the vapor delivery line  (Leitch and/or Bernhardt, Examiner’s annotations) upstream of or downstream of the control valve (Leitch, 12).
Regarding Claim 10, Leitch as modified above therefore teaches a system for managing a pressure in an underground cryogenic liquid storage tank, wherein the internal pump is an immersed pump (Bernhardt, 22, shown in Fig 1 as "immersed" in tank 4) or a self-priming pump, and the control valve is an automatic valve (Leitch, Col 6, lines 42-43, wherein “a fully automated microprocessor controller…provides…pressure control and valve sequencing”).
Regarding Claims 2-4,  Applicant claims a system for managing a pressure in an underground cryogenic liquid storage tank, wherein the system further comprises:
	a heat exchanger, which is disposed on a line upstream of the evaporator and a line downstream of the control valve (Claim 2, disclosed at pg 10, “Second Embodiment”, lines 2-12).
	a heat exchanger, which is disposed on a line parallel to the evaporator and a line downstream of the control valve (Claim 3, disclosed at pg 10, “Third Embodiment”, lines 13-24).
	a heat exchanger, which is disposed on a line downstream of the control valve (Claim 4, disclosed at pg 11, “Fourth Embodiment”, lines 1-9).
	Further regarding Claims 2-4,  in light of the overall disclosure, it appears Applicant has not disclosed any novel benefit specialized to the different configurations.  In other words, each claimed configuration has a benefit disclosed as, “By means of this manner, heat load in the storage tank 1 is reduced. Consequently, the pressure rise rate in the storage tank 1 is effectively controlled.”
	Therefore, Examiner concludes that, with regards to the placement of the heat exchanger, the different embodiments amount to a design choice by Applicant, and prior art disclosing a heat exchanger disposed on a line downstream of the control valve would read upon the claims.

	Further regarding Claims 2-4,  Leitch as modified above therefore teaches a system for managing a pressure in an underground cryogenic liquid storage tank, wherein the system further comprises:
	Claim 2: a heat exchanger (Bernhardt, Fig 2, item 24), which is disposed on a line upstream of the evaporator (Bernhardt, Fig 2, item 16) and a line downstream of the control valve (Leitch, Examiner’s annotations, “Control Valve #2”).
Claim 3: a heat exchanger (Bernhardt, Fig 2, item 24), which is disposed on a line parallel to the evaporator (Bernhardt, Fig 2, item 16) and a line downstream of the control valve (Leitch, Examiner’s annotations, “Control Valve #2”).
	Claim 4: a heat exchanger (Bernhardt, Fig 2, item 24), which is disposed on a line downstream of the control valve (Leitch, Examiner’s annotations, “Control Valve #2”).
	Further regarding Claims 2-4, In the present case, disposing the heat exchanger a) on a line upstream of the evaporator per Claim 2, or b) parallel to the evaporator per Claim 3 would have been an obvious matter of design choice to modify the Lietch (in particular, Bernhardt) reference, to have either of the above configurations, since applicant has not disclosed that having  either of the above configurations solves any different, specialized stated problem or is for any particular purpose, and it appears that the device would perform equally well with either designs.
	Furthermore, absent a teaching as to criticality with respect to the configurations of Claims 2-3, these particular arrangements are deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 9,  Leitch as modified above teaches a system for managing a pressure in an underground cryogenic liquid storage tank, wherein the cryogenic liquid comprises, but is not limited to, one of hydrogen, natural gas , oxygen, nitrogen, propane and argon (Bernhardt, Claims 1 and 29- “consisting of liquefied natural gas..liquefied nitrogen, liquefied oxygen, liquefied argon, and mixtures thereof”).
Regarding Claim 12,  Leitch discloses a method for managing a pressure in an underground cryogenic liquid storage tank, wherein that the method comprises the following steps of:
1) injecting cryogenic liquid into a storage tank (10 and Col 1, lines 44-46), and keeping a head space (Examiner’s annotations) above the cryogenic liquid in the storage tank;
	Further regarding Claim 12, Leitch teaches the claimed invention, but does not explicitly state that the storage tank is buried underground.  However, Examiner takes Official Notice that it is underground cryogenic tank storage is very well known and was in commercial use prior to the effective filing date of the claimed invention, as per the example provided by Sicherman (Col 6, lines, 2-4:  “For example, the storage tank may be above -ground and below-ground storage cylinders”).
	Further regarding Claim 12,  Leitch additionally discloses an evaporator (17), a vapor delivery line (Examiner’s annotations), a control valve (12, and Examiner’s annotations-“Control Valve #2”), and a flow limiter (15).
	Further regarding Claim 12,  Leitch is silent on placing an internal pump in the storage tank with an inlet of the internal pump located below a liquid level of the cryogenic liquid.  Bernhard, however, teaches placing an internal pump (22) in the storage tank (Fig 1) with an inlet of the internal pump located below a liquid level of the cryogenic liquid (Examiner’s annotations). 
	Bernhard additionally teaches an evaporator (16).
	The advantages of Bernhardt’s teachings include an internal system with the ability to use the gas that will be stored to manage pressure.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Bernhardt’s teachings to Leitch’s modified disclosures by adding an internal pump below the liquid level of the cryogenic storage tank of Leitch in order to gain the advantages of increased information transfer capability.
Further regarding Claim 12,  Leitch as modified above therefore teaches a method for managing a pressure in an underground cryogenic liquid storage tank, wherein that the method comprises the following steps of:
(2) communicating an upstream end of an evaporator (Leitch, 17 and/or Bernhardt, 16) with a discharge end of the internal pump (22) via a liquid discharge line (Bernhardt, Examiner’s annotations), and communicating a downstream end of the evaporator (Leitch, 17 and/or Bernhardt, 16) with the head space (Leitch and/or Bernhardt, Examiner’s annotations) via a vapor delivery line (Leitch and/or Bernhardt, Examiner’s annotations);
	Further regarding Claim 12,  Examiner recognizes that the control valve and flow limiter as taught by Leitch are not specifically arranged on the vapor delivery line in between the evaporator and downstream end as claimed by Applicant.
	However, it would have been obvious before the effective filing date of the claimed invention to duplicate the control valve and flow limiter, and place them on the vapor delivery line in between the evaporator and downstream end, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the presence of an additional control valve, filter, and flow limiter placed on the vapor deliver line in between the evaporator and downstream end does not yield any other result other than the predictable result of increasing the amount of control and filtration of the system. (see MPEP 2144.04).  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Leitch as modified above therefore teaches a method for managing a pressure in an underground cryogenic liquid storage tank, wherein that the method comprises the following steps of:

(4) disposing a flow limiter (Leitch, 15) on the vapor delivery line  (Leitch and/or Bernhardt, Examiner’s annotations)upstream of or downstream of the control valve (Leitch, 12, and Examiner’s annotations-“Control Valve #2”); and
(5) evaporating, by the evaporator (Leitch, 17 and/or Bernhardt, 16), the cryogenic liquid, which flows out through the liquid discharge line under suction effect of the internal pump (Bernhardt, 22) when a pressure in the head space is too low, into vapor, and delivering the vapor to the head space through the vapor delivery line (Leitch and/or Bernhardt, Examiner’s annotations), so as to pressurize the storage tank (Leitch, 10 and/or Bernhardt, 4) until a target storage tank pressure is reached (Leitch, Col 3, lines 37-47).
Regarding Claims 13-15,  Applicant claims a method for managing a pressure in an underground cryogenic liquid storage tank, wherein:
	a heat exchanger is disposed on a line upstream of the evaporator and a line downstream of the control valve at the same time between step (4) and step (5) (Claim 13, disclosed at pg 10, “Second Embodiment”, lines 2-12).
	a heat exchanger is disposed on a line parallel to the evaporator and a line downstream of the control valve at the same time between step (4) and step (5) (Claim 14, disclosed at pg 10, “Third Embodiment”, lines 13-24).
	a heat exchanger is disposed on a line downstream of the control valve between step (4) and step (5) (Claim 15, disclosed at pg 11, “Fourth Embodiment”, lines 1-9).
	Further regarding Claims 13-15,  in light of the overall disclosure, it appears Applicant has not disclosed any novel benefit specialized to the different configurations.  In other words, each claimed configuration has a benefit disclosed as, “By means of this manner, heat load in the storage tank 1 is reduced. Consequently, the pressure rise rate in the storage tank 1 is effectively controlled.”
	Therefore, Examiner concludes that, with regards to the placement of the heat exchanger, the different embodiments amount to a design choice by Applicant, and prior art disclosing a heat exchanger disposed on a line downstream of the control valve would read upon the claims.
	Further regarding Claims 13-15,  Leitch as modified above therefore teaches a system for managing a pressure in an underground cryogenic liquid storage tank, wherein the system further comprises:
	Claim 13: a heat exchanger (Bernhardt, Fig 2, item 24), which is disposed on a line upstream of the evaporator (Bernhardt, Fig 2, item 16) and a line downstream of the control valve (Leitch, Examiner’s annotations, “Control Valve #2”).
	Claim 14: a heat exchanger (Bernhardt, Fig 2, item 24), which is disposed on a line parallel to the evaporator (Bernhardt, Fig 2, item 16) and a line downstream of the control valve (Leitch, Examiner’s annotations, “Control Valve #2”).
	Claim 15: a heat exchanger (Bernhardt, Fig 2, item 24), which is disposed on a line downstream of the control valve (Leitch, Examiner’s annotations, “Control Valve #2”).
	Further regarding Claims 13-15, In the present case, disposing the heat exchanger a) on a line upstream of the evaporator per Claim 2, or b) parallel to the evaporator per Claim 3 would have been an obvious matter of design choice to modify the Lietch (in particular, Bernhardt) reference, to have either of the above configurations, since applicant has not disclosed that having  either of the above 
	Furthermore, absent a teaching as to criticality with respect to the configurations of Claims 13-15, these particular arrangements are deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 20, Leitch as modified above teaches a method for managing a pressure in an underground cryogenic liquid storage tank, wherein the cryogenic liquid comprises, but is not limited to, one of hydrogen, natural gas , oxygen, nitrogen, propane and argon (Bernhardt, Claims 1 and 29- “consisting of liquefied natural gas.. liquefied nitrogen, liquefied oxygen, liquefied argon, and mixtures thereof”).
Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leitch as modified above, and in further view of “Explain that stuff” (webpage found at https://www.explainthatstuff.com/how-heat-exchangers-work.html).
Regarding Claims 5-7 and 16-18,  Applicant claims a system for managing a pressure in an underground cryogenic liquid storage tank (Claims 5-7), and a method for managing a pressure in an underground cryogenic liquid storage tank (Claims 16-18) each with either of a) a “recuperative heat exchanger”, or b) the “heat exchanger is replaced with coolant, a cooler, cold water or a para-ortho reactor”.
	However, Examiner takes Official Notice that a heat exchanger, by definition, is a “cooler”, as explained by the “Explain that stuff” webpage cited above.
	Further regarding Claims 5-7, therefore, Leitch as modified above teaches a system for managing a pressure in an underground cryogenic liquid storage tank, with either of a) a “recuperative 
	Further regarding Claims 16-18,  therefore, Leitch as modified above additionally teaches a method for managing a pressure in an underground cryogenic liquid storage tank, with either of a) a “recuperative heat exchanger”, or b) the “heat exchanger is replaced with coolant, a cooler (Bernhardt, item 24), cold water or a para-ortho reactor”.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leitch as modified above, and in further view of Garner (US 2018/0128210).
 Regarding Claim 8, Leitch as modified above is silent on a system for managing a pressure in an underground cryogenic liquid storage tank, wherein the head space is further in communication with a pressure sensor for sensing a pressure in the head space and a pressure relief valve for reducing the pressure in the head space.
Regarding Claim 19,  correspondingly, Leitch as modified above is also silent on a method for managing a pressure in an underground cryogenic liquid storage tank, wherein the head space is further in communication with a pressure sensor for sensing the pressure in the head space and a pressure relief valve for reducing the pressure in the head space.
	Further regarding Claims 8 and 19,  Garner, however, teaches a system and method wherein the head space is further in communication with a pressure sensor (120 and para 25) for sensing a pressure in the head space and a pressure relief valve (26 and para 27) for reducing the pressure in the head space.

    PNG
    media_image3.png
    427
    574
    media_image3.png
    Greyscale

	The advantages of Garner’s teachings include an intelligent pressure management system that controls the pressure inside a cryogenic tank via an electronically controlled vapor pressure management system for gaseous fluid supply systems.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Garner’s teachings to Leitch’s modified disclosures by adding a pressure sensor and pressure relief valve to gain the advantages of an intelligent pressure management system that controls the pressure inside a cryogenic tank via an electronically controlled vapor pressure management system for gaseous fluid supply systems.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-  Naumovitz (2020/0355431) and Boyd (US 6,327,872) disclose systems for managing a pressure in a cryogenic liquid storage tank in a manner similar to Leitch, which equally read upon Applicant’s current claim set.
-  Applicant’s Information Disclosure Statement, filed 17 June 2020, additionally contains Weller (US 5,937,655), Healy (US 6,805,173), and Gustafson (US 2014/0096539); each discloses systems for managing a pressure in a cryogenic liquid storage tank via a closed circuit in a manner similar to that described by Applicant.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753